         Case 1:19-cr-00105-DLC Document 41 Filed 01/28/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

UNITED STATES OF AMERICA,                           CR 19–105–BLG–DLC

                      Plaintiff,

vs.                                                         ORDER

JOHN DUDIK, IV,

                      Defendant.

      Before the Court is the government’s Motion Requesting Court to Issue

Final Order of Forfeiture. (Doc. 40.) After reviewing the motion, the Court

FINDS:

      (1)    Pursuant to 21 U.S.C. § 853(a)(1), the government sought forfeiture of

any real or personal property of Defendant John Dudik, IV (“Dudik”) that was

used or intended to be used to facilitate, or as proceeds of, the offense charged

under 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (sealed Doc. 1);

      (2)    On January 23, 2020, Dudik entered a plea of guilty to count II of the

Indictment, which charged him with possession with intent to distribute

methamphetamine (Doc. 24);

      (3)    The Court entered a preliminary order of forfeiture on October 27,

2020 (Doc. 37);



                                          1
        Case 1:19-cr-00105-DLC Document 41 Filed 01/28/21 Page 2 of 2



      (4)      The government provided all known interested parties an opportunity

to respond and that publication and been effected as required by 18 U.S.C.

§ 982(b)(1) and 21 U.S.C. § 853(n)(1) (Doc. 39); and

      (5)      Cause appears to support the issuance of a forfeiture order.

      Accordingly, IT IS ORDERED that:

      (1)      The motion (Doc. 40) is GRANTED.

      (2)      Judgment of forfeiture of the following property shall enter in favor of

the United States, free from the claims of any other party:

            • $12,389.50 in United States currency; and

            • $950.00 in United States currency.

      (3)      The United States shall have full legal title to the forfeited property

and may dispose of it in accordance with the law.

      DATED this 28th day of January, 2020.




                                            2
